DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Supplemental Amendment and Response to Advisory Action filed on January 22, 2021 is acknowledged.
Claims 1-3, 12-14, 22-23, 25-26, 33 and 48-56 were pending in the application. Claims 1-3, 22-23, 25-26 and 48-50 are being examined on the merits. Claims 12-14, 33 and 51-56 are canceled. 
All of the previously made objections and rejections have been withdrawn in view of Applicant’s amendments to the claims in the Supplemental Amendment and Response to Advisory Action filed January 22, 2021.

Allowable Subject Matter
The following claims are allowed: 1-3, 22-23, 25-26 and 48-50.
Independent claim 1 is drawn to a method of detecting an amplified extrachromosomal 
oncogene in a human subject, comprising (i) obtaining a biological sample from a human subject; (ii) sequencing the genome from the sample; (iii) detecting whether an amplified extrachromosomal oncogene is present in the sample; and (iv) determining the number of circular extrachromosomal DNA (ecDNA) particles per cancer cell.


The following references constitute the closest prior art: Nathanson1 (Targeted Therapy Resistance Mediated by Dynamic Regulation of Extrachromosomal Mutant EGFR DNA, Science, 2014 January 3; 343(6166): 72-76) and Craig2 (US Patent App. Pub. No. 2014/0024539).

Nathanson is directed to mutant epidermal growth factor receptor (“EGFR”) oncogenes
on extrachromosomal oncogenes. Nathanson teaches a method of detecting an amplified extrachromosomal oncogene in a human subject, comprising (i) obtaining a biological sample from a human subject; and (iii) detecting whether an amplified extrachromosomal oncogene is present in the sample. However, Nathanson does not teach at least (ii) sequencing the genome from the sample and (iv) determining the number of circular extrachromosomal DNA (ecDNA) particles per cancer cell.
Craig is directed to methods of predicting or diagnosing a predisposition, existence or recurrence of cancer. Craig teaches (ii) sequencing the genome from the sample. However, does not teach at least (iv) determining the number of circular extrachromosomal DNA (ecDNA) particles per cancer cell. For at least this reason, Craig does not remedy the deficiencies of Nathanson.



Conclusion
Claims 1-3, 22-23, 25-26 and 48-50 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Nathanson was cited in the PTO-892 Notice of References Cited mailed May 7, 2020.
        2 Craig was cited in the PTO-892 Notice of References Cited mailed September 24, 2020.